QBfficeof tfie JZMmep @eneral
                                         &ate of Qexarl
DAN MORALES
 Al-rORNEY
       GENERAL                                  June 8.1993



     Honorable Clan R Cannon                             Opiion No. DM-225
     Rames County Auditor
     200 Bast calvert                                    Re: Liabiity for costs of health care
     Kames City, Texas 78118                             provided to indigent inmates of the Rames
                                                         County Jail (RQ-420)

     Dear Mr. Cannon:

             You ask who is responsible for paying medical bills for indigent prisoners
     inumerated in Kames County Jail. We cannot anticipate all issues that may arise with
     respect to responsibiity for the costs of indigent prisoners’ medical care. We offer the
     following discussion for your general guidance.

              We note first that, for purposes of the following discussion “indigent” will mean
     “eligible” as used in the terms “eligible county resident” or “eligible resident” in the
     Indigent Health Care and Treatment Act, codiied as chapter 61 of the Health and Safety
     Code. See Health & Safety Code 5 61.002(3). (4) (detinitions). That act provides
     generally for hospital districts’ or public hospitals’ responsibiity for the costs of providing
     medical care for their “eligible residents,” id subch. C, and for counties’ responsibiity for
     such costs for “eligible county residents,” i.e., those who do not reside in the service area
     of a hospital district or public hospital, id subch. B.

              For indigent, or “eligible,” persons who are residents of hospital distticts, section
     61.055 of the Indigent Health Care and Treatment Act (the “act”) provides that a hospital
     district must provide the he&b care services and treatment required by the constitution
     and the district’s enabling legislation. As you indicate, the Rames County Hospital District
     has been created in Kames County and is coextensive with the county. Acts 1%9,61st
     Leg., ch. 591. at 1764. The district’s enabling act and the constitution require the district
     to provide medical care for its needy residents or inhabitants. Id 6 3; Tex. Const. art. Iy
     5 9. Prior opinions of this office have consistently opined that a hospital district’s duty to
     provide medical care for their indigent residents extends to such residents when they are
     held in county jails. Attorney General Qpiions JM-643 (1987); JM-487 (1986); H-703
     (1975). Thus, it is our opinion that the ICames County Hospital District is responsible for
     the medical costs of an indigent jail inmate who is a resident of that district. See generally
     Health & Safety Code ch. 61, subch. C.




                                           p.     1172
Honorable Clem R Cannon - Page 2             (DM-225)




         Also, for such an indigent imnate who is a resident of another hospital district, the
hospital district of his residence is responsible for the costs of medical care, pursuant to
that district’s enabling legislation and the requirements of the constitution. Attorney
General Opiions JM-643; JM-487. As noted in Attorney General Opiion JM-643 in
 1987, despite the indication in subpart (a) of article 104.002 of the Code of Criminal
Procedure and its predecessor provisions that the county is liable for the medical expemes
of its prisoners, the express provisions of the constitution, making hospital districts, where
created, responsiile for the medical care of their needy inhabitan@ must be read to
prevail, even in the situation where such a hospital district’s resident receives medical care
while ineed          in another county’s jail.

        Similarly, for indigent inmates of the Karnes County Jail who reside in the service
area of a public hospital, it is the public hospital which is ultimately responsible for the
cost of health care provided at the jail. See He&b & Safety Code 3 61.052 (public
hospital’s responsibiity for eligible residents of its service area); see uko id. $5 61.002(11)
(detinhion of public hospital), 61.051(b) (hospitals not considered public hospitals),
61.054 (service obligations), 61.060 (liability for payment for services provided).

        With respect to an indigent inmate of the Karnes County Jail who does not reside
in Karnes County and whose residence is not embraced in any hospital district or public
hospital service area, we note Srst that Attorney General Opiion JM-643 con&ded, in
1987, that the liabiity for medical care of such indigent inmates of a county jail was to be
borne by the county of incarcera tion, and not by the county of residence. Smce the
issuance of Attorney General Opinion JM-643, article 104.002, subpart (d) of the Code of
Crhninal Procedure, has been amended. Subpart (d) anrently provides:

                 Apersonwhoisorwasaprisonerinacountyjailandreceived
           medical, dental, or health related services from a county or a hospital
           district shall be required tr, pay for such se&es when they are
           rendered. Jf such prisoner is an eligible county resident as defined in
           Section 61.002, Health and Safety Code, the county or hospital
           district providing the services has a right of subrogation to the
           prisoner% right of recovety from any sourw limited to the cost of
           aetvices provided. A prisoner, unless the prisoner fitlly pays for the
           cost of services received, shall remain obtigated to reimburse the
           county or hospital district for any medical, dental, or health services
           provided, and the county or hospital district may apply for
           reimbursement in the manner provided by Chapter 61, Health and
           Safety Code. A county or hospital district shah have the authority to
           recover the.amount expended in a civil action.




                                        p.    1173
HonorableClemR       Cannon - Page 3          (~~-225)




Acts 1991,72d Leg., ch. 434.8 l(d), at 1597-98.’

        ln light of the current provisions of article 104.002(d), it is our opinion the costs of
medical care provided to a prisoner who is an “eligible county resident” as deftned in the
Indigent Health Care and Treatment Act, section 61.002~Le., one who is not a resident of
a hospital district or public hospital service area-are now payable under the latter act.
Section 61.022 of that act makes a county ultimately responsiile for health care for its
“eligible county residents.” Thus, responsibiity for costs of medical care provided to such
an “eligible county resident” when incarcerated in the Karnes County Jail would he
uhimately with his county of residence. See also V.T.C.S. art. 2351, subdiv. 6; Attorney
Oenerd Opiions JM-552 (1986); MW-33 (1979).

        In that the question of residence decides the matter of responsibility for medical
care in the instances discussed above, we note the Health and Safety Code provides for
the resolution of residency questions. Health 8c Safety Code 88 61.003,61.004.

         Again we caution, that we cannot anticipate or resolve~ah questions that may arise
with respect to indigent prisoners’ he&b care expenses. We speciScaUy note, for example,
that we do not consider here the responsibiity for costs of medical care for prisoners who
are not Texas residents. Also, as the above-quoted provisions of article 104.002(d) clearly
anticipate, Kames County or its hospital district may have recourse to other sources of
payment for indigent ptisoners’ health care costs depending on the thcts of the particular
case. The provisions of the Indigent Health Care and Treatment Act fbrther make it dear
that the above-discussed entities’ ultimate responsiiity for such costs may depend on the
availability of payment from other sources. See, e.g., Health & Safety Code 8 61.022(b)
(wunty as “payor of last resort”). Also, eligibility requirements and the kind of care
covered may vary depending on the particular entity responsible. See, e.g., id. @ 61.008,
61.023,61.052; Attorney General Opinion DM-37 (1991).




                                         p.    1174
Honorable Clan R. Cannon - Page 4          (DM-225)




                                  SUMMARY

               Subject to the given caveats, the Kames County Hospital
          District is responsible for the wsts of medical care provided to its
          indigent residents incarcunted in the Kames County Jail. Other
          hospital districts or public hospitals are responsible for such costs
          with respect to their indigent residents incar~ed          in the Kames
          County Jail. The wunty of residence of an indigent inmate of the
          Kames County Jail who does not reside in a hospital district or public
          hospital service area is responsible for the costs of his medical care.




                                                      DAN      MORALES
                                                      Attorney General of Texas

WILL PRYOR
Fii Assistant Attorney General

MARYKELLER
Deputy Attorney General for Litigation

RENEA HICKS
State Solicitor

MADELElNE B. JOHNSON
Chair, Opiion Committee

Prepared by Wti     M. Walker
Assistant Attorney General




                                      p.    1175